     Case 3:20-cv-01807-LAB-WVG Document 23 Filed 03/25/21 PageID.55 Page 1 of 2




 1   Matthew L. Schwartz
     Kass Shuler, PA.
 2
     1505 N. Florida Ave
 3   Tampa, FL 33602
     Tel: 813-405-2790
 4
     Florida Bar No.: 15713
 5   Pro Hac Vice Counsel for Plaintiff
 6
 7
 8
 9
10
11                            UNITED STATES DISTRICT COURT
12
                        SOUTHERN DISTRICT OF CALIFORNIA
13
     CHASE CHAMBERLIN,                         Case No.: 20cv-1807-LAB (WVG)
14
15               Plaintiff,
                                               NOTICE OF VOLUNTARY
16   vs.                                       DISMISSAL WITH PREJUDICE
17
     PAYOFF, INC.
18
                 Defendant
19
20
           Plaintiff, by and through undersigned counsel and pursuant to Fed. R. Civ. P.
21
22   41(a)(1)(A)(i), hereby gives notice that the above-styled action is voluntarily
23   dismissed, with prejudice, against Defendant, Payoff, Inc.
24                                         1                               20CV-1807
25
26
27
     Case 3:20-cv-01807-LAB-WVG Document 23 Filed 03/25/21 PageID.56 Page 2 of 2




 1
 2
     Dated this 25th day of March, 2021.
 3
 4
 5                                               /s/Matthew L. Schwartz
                                                 Matthew L. Schwartz
 6
                                                 Florida Bar No.: 15713
 7                                               Kass Shuler, PA.
                                                 1505 N. Florida Ave
 8
                                                 Tampa, FL 33602
 9                                               Tel: 813-405-2790
                                                 Pro Hac Vice Counsel for Plaintiff
10
11                           CERTIFICATE OF SERVICE
12
           I HEREBY CERTIFY that on March 25, 2021 the foregoing notice was
13
     electronically filed with the Clerk of Court using the CM/ECF system.
14
15                                               /s/ Matthew L. Schwartz
                                                 Matthew L. Schwartz
16
                                                 Florida Bar No.: 15713
17
18
19
20
21
22
23
24                                         2                                 20CV-1807
25
26
27
